457 F.2d 809
Irving SARNOFF et al., Plaintiffs-Appellants,v.John B. CONNALLY, Secretary of the Treasury, Dorothy A.Elston, Treasurer of the United States,Defendants-Appellees.
No. 71-3049.
United States Court of Appeals,Ninth Circuit.
March 27, 1972.

George T. Altman, Beverly Hills, Cal., for plaintiffs-appellants.
William D. Keller, U. S. Atty., Frederick M. Brosio, Jr., Carolyn M. Reynolds, Asst. U. S. Attys., Los Angeles, Cal., for defendants-appellees.
Before HAMLEY, BROWNING, and WRIGHT, Circuit Judges.
PER CURIAM:


1
Appellants seek a judicial determination that the military assistance and foreign aid provisions of the Foreign Assistance Act of 1961, as amended, specifically 22 U.S.C. Secs. 2318, 2360, and 2364, are an invalid delegation to the Executive of power to wage war without a congressional declaration of war, because of the disbursement of funds under these sections for military purposes in Southeast Asia.


2
The conduct of foreign affairs is within the exclusive province of Congress and the Executive.  Whether a plaintiff challenges the selective service system or the foreign aid and appropriations aspects of congressional cooperation in the present conflict, he presents a political question which we decline to adjudicate.  See DaCosta v. Laird, 448 F.2d 1368 (2d Cir. 1971); Orlando v. Laird, 443 F.2d 1039 (2d Cir. 1971), cert. denied, 404 U.S. 869, 92 S. Ct. 94, 30 L. Ed. 2d 113 (1971); Simmons v. United States, 406 F.2d 456, 460 (5th Cir. 1969), cert. denied, 395 U.S. 982, 89 S. Ct. 2144, 23 L. Ed. 2d 770 (1969); Luftig v. McNamara, 126 U.S.App.D.C. 4, 373 F.2d 664 (1967), cert. denied, 387 U.S. 945, 87 S. Ct. 2078, 18 L. Ed. 2d 1332 (1967).


3
Dismissal of the complaint is affirmed.